Case 2:20-cv-06481-AB-KK Document 11 Filed 08/21/20 Page 1 of 1 Page ID #:267




  1
                                                           JS-6
  2
  3
  4
  5
  6
                          UNITED STATES DISTRICT COURT
  7
           CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  8
  9
      SHEILA LEVY, an individual,                Case No. 2:20-CV-06481 AB (KKx)
 10
                 Plaintiff,
 11
           v.                                    [PROPOSED] ORDER GRANTING
 12                                              REMAND FROM FEDERAL
    TARGET CORPORATION; and DOES                 COURT TO STATE COURT
 13 1 through 15, inclusive,
 14              Defendants.
 15
 16        The Stipulation of Defendant TARGET CORPORATION and Plaintiff
 17 SHEILA LEVY for Remand to the Los Angeles County Superior Court (Dkt. No.
 18 10) has been fully considered by the Court and IT IS HEREBY ORDERED that
 19 the Stipulation is GRANTED for the reasons set forth therein.
 20        This matter is hereby REMANDED to the Los Angeles County Superior
 21 Court pursuant to the terms of the Stipulation as Case No. 20STCV22181.
 22
 23 Dated: August 21, 2020          _______________________________________
                                    ANDRÉ BIROTTE JR.
 24
                                    UNITED STATES DISTRICT JUDGE
 25
 26
 27
 28

                                             1
          [PROPOSED] ORDER GRANTING REMAND FROM FEDERAL COURT TO STATE COURT
